DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s addition of new claim 107, in the paper of 2/25/2021, is acknowledged.  Applicants' arguments filed on 2/25/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 86, 88-100, 102, 103, 105, 106 and 107 are pending and at issue.
Terminal Disclaimer
The terminal disclaimer filed on 4/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 8,460,910, U.S. 8,852,910, U.S. 9,447,389 and U.S. 10,017750 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Applicant's election with traverse of: 
	Species Group 1: Pfu polymerase;
Species Group 2: Motif A first amino acid – A; second amino acid – A and third amino acid - I; (AAI) and Motif B first amino acid – R (wild type); second amino acid – V and third amino acid – I (wild type) (RVI)
in the paper of 12/17/2019, is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim 86 and 107 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratagene (WO 03/054139 A2, 7/3/2003).
This rejection was stated in the previous office action as it applied to previous office action as it applied to previous claim 86.  In response to the rejection applicants have not amended claim 86, but rather added new claim 107.  Applicants have argued the rejection as it applies to previous claim 86 and newly added claim 107.  Newly added claim 107 is included in the rejection for the same reasons previously stated for claim 86.
Applicants Response:
Applicants submit that the Office Action states that the skilled person would have been motivated to make additional amino acid substitutions at the positions identified in Stratagene, where the additional substitutions would result in a polymerase with reduced discrimination against nonconventional nucleotides. Applicants submit that the Office Action notes that Stratagene teaches three substitution mutations of the JDF-3 DNA polymerase, two substitution mutations at position 408 - L408F and L408H - and one substitution mutation at position 410 - P410L.  Applicants submit that Stratagene does not teach or suggest any other specific substitution mutations at amino acids 408 or 410. 
Applicants submit that a legal conclusion of obviousness requires a reasonable expectation of success (MPEP §2143.02).  Applicants submit that without "some degree Title of Invention: MODIFIED POLYMERASES FOR IMPROVED INCORPORATION OF NUCLEOTIDEor valine would yield predictable results.  Applicants submit that thus, the Office Action fails to establish a primafacie case of obviousness with respect to isoleucine, alanine, valine, glutamine, cysteine, or serine at position 408 and serine, alanine, glycine, isoleucine, threonine, or valine at position 410. 
Applicants submit that regarding substituting leucine at position 408 with tyrosine, the Office Action states the motivation for making this substitution is that tyrosine has a similar phenol ring side chain as phenylalanine and the ring side chain of histidine. Applicant disagrees and asserts that even if there was motivation to substitute tyrosine at position 408, there was no reasonable expectation of success. 
Applicants submit that the amino acids of motif A, e.g., amino acids 408-410 of polymerase JDF-3, are part of the nucleotide binding pocket of DNA polymerases (specification, page 73, lines 1-13).  Applicants submit that the wild-type amino acid residues at positions 408-410 are leucine, tyrosine, and proline, respectively and that the tyrosine at 409 has been implicated in contributing to the ability of DNA polymerase to discriminate between deoxribonucleotides and the slightly larger ribonucleotides (specification, page 22, lines 11-17, where position 412 in Vent and position 409 in 90N are equivalent to position 409 of JDF-3).  Applicants submit that in view of the bulk of 
Applicants submit that Tyrosine differs from phenylalanine by inclusion of a hydroxyl group at the para position of the 6-membered ring, making tyrosine larger than phenylalanine and in view of the art recognized role of tyrosine in size-based ribose selectivity of DNA polymerase and the greater size of tyrosine compared to phenylalanine, the skilled person Title of Invention: MODIFIED POLYMERASES FOR IMPROVED INCORPORATION OF NUCLEOTIDEwould conclude that it is unlikely that using tyrosine at position 408 would result in reducing discrimination of JDF-3 polymerase against nonconventional nucleotides. 
Applicants submit that the Office Action states there is a reasonable expectation of success; however, this assertion pertains only to the ability of the skilled person to engineer DNA polymerases with amino acid substitutions.  Applicant does not dispute that the molecular biology techniques that allow one to produce DNA polymerases with amino acid substitutions were well known at the time the invention was made. Applicants submit that it was not predictable, however, that substituting the amino acid at position 408 to be tyrosine, isoleucine, alanine, valine, glutamine, cysteine, or serine, or substituting the amino acid at position 410 to be serine, alanine, glycine, isoleucine, threonine, or valine would result in a DNA polymerase with reduced discrimination against nonconventional nucleotides. 

As previously stated, Stratagene (WO 03/054139 A2) teach mutants including the L408F, L408H and P410L which have a reduced discrimination against non-conventional nucleotides.  One of ordinary skill in the art at the time of the invention would have been motivated to make additional amino acid substitutions at those positions identified by Stratagene (WO 03/054139 A2), which result in reduced discrimination against non-conventional nucleotides for their use in DNA sequencing reactions.  These include additional amino acid substitutions at position L408 such as tyrosine (L408Y) based upon the substitutions made by Stratagene (WO 03/054139 A2) of L408F and L408H.  The motivation for making the substitution of tyrosine at position L408 is that tyrosine has a similar phenol ring side chain as phenylalanine and the ring side chain of histidine.  Similarly the substitution of P410 with an isoleucine or valine is that Stratagene teaches that the mutant P410L has a reduced discrimination against non-conventional nucleotides and valine and isoleucine have similar side chains as leucine.  The expectation of success is high based upon the high level of skill in the art with regard to recombinant DNA technology and creating amino acid substitutions of recombinant proteins.  Further the functionality (i.e. reduced discrimination against non-conventional nucleotides) of the obvious mutants is based upon the functionality of similar structural mutants as taught by Stratagene (WO 03/054139 A2).  Further Stratagene (WO 03/054139 A2) teaches all the materials and methodology needed who 
With regard to applicant’s submission that Stratagene does not teach or suggest any other specific substitution mutations at amino acids 408 or 410, it is acknowledged that Stratagene does not teach the claimed L408Y or P410V or P410I mutants, however, these mutants are obvious for the reasons stated previously and above. 
With regard to applicant’s submission that a legal conclusion of obviousness requires a reasonable expectation of success or "some degree of predictability" as to how the invention will operate, there cannot be a finding of obviousness, the expectation of predictability is based upon the teaching of Stratagene and the functional effect of similar structural mutants.  As stated previously, Stratagene (WO 03/054139 A2) teach mutants including the L408F, L408H and P410L which have a reduced discrimination against non-conventional nucleotides.  One of ordinary skill in the art at the time of the invention would have been motivated to make additional amino acid substitutions at those positions identified by Stratagene (WO 03/054139 A2), which result in reduced discrimination against non-conventional nucleotides for their use in DNA sequencing reactions.  Those amino acid mutations or substitutions that would be expected to have similarly reduced discrimination against non-conventional nucleotides would be those that have some structural similarity to the specific substitutions taught by Stratagene.  As stated previously, the motivation for making the substitution of tyrosine at position L408 is that tyrosine has a similar phenol ring side chain as phenylalanine and the ring side chain of histidine.  While applicants argue that these amino acid side chains are not sufficiently similar, suggesting that tyrosine differs from phenylalanine by inclusion of a 
With regard to applicant’s submission that the office Action fails to establish why substituting leucine at position 408 with isoleucine, alanine, valine, glutamine, cysteine, or serine would yield predictable results, the office action submitted previously why substituting the phenylalanine with a tyrosine would yield predictable results.  With regard to applicants submission that the Office Action fails to establish why substituting leucine at position 410 with serine, alanine, glycine or an amino acid having a beta-branched side chain selected from isoleucine, threonine, Title of Invention: MODIFIED POLYMERASES FOR IMPROVED INCORPORATION OF NUCLEOTIDEor valine would yield predictable results, as stated above, the substitution of leucine for valine or isoleucine is that each of these amino acids have similar hydrophobic side chains.  
With regard to applicants submission that even if there was motivation to substitute tyrosine at position 408, there was no reasonable expectation of success, this is not found persuasive on the basis that as stated by applicants, they do not dispute that the molecular biology techniques that allow one to produce DNA polymerases with 
Applicants submit that the amino acids of motif A, e.g., amino acids 408-410 of polymerase JDF-3, are part of the nucleotide binding pocket of DNA polymerases (specification, page 73, lines 1-13).  Applicants submit that the wild-type amino acid residues at positions 408-410 are leucine, tyrosine, and proline, respectively and that the tyrosine at 409 has been implicated in contributing to the ability of DNA polymerase to discriminate between deoxribonucleotides and the slightly larger ribonucleotides (specification, page 22, lines 11-17, where position 412 in Vent and position 409 in 90N are equivalent to position 409 of JDF-3).  
With regard to applicants submission that in view of the bulk of tyrosine at position 409 in limiting the size of nucleotides in the binding site, the skilled person would conclude that simply transferring the tyrosine from position 409 to 408 would likely maintain the steric effect of tyrosine on the size of nucleotides in the binding site, thus, the skilled person would conclude that there is no reasonable expectation of success that using tyrosine at position 408 would result in a polymerase with reduced discrimination against nonconventional nucleotides, this is not found persuasive for the 
With regard to applicants submission that tyrosine differs from phenylalanine by inclusion of a hydroxyl group at the para position of the 6-membered ring, making tyrosine larger than phenylalanine and in view of the art recognized role of tyrosine in size-based ribose selectivity of DNA polymerase and the greater size of tyrosine compared to phenylalanine, the skilled person Title of Invention: MODIFIED POLYMERASES FOR IMPROVED INCORPORATION OF NUCLEOTIDEwould conclude that it is unlikely that using tyrosine at position 408 would result in reducing discrimination of JDF-3 polymerase against nonconventional nucleotides, this is not persuasive on the basis that as discussed above, the side chain of the amino acid tyrosine is similar to the side chains of phenylalanine and histidine relative to that of leucine within the nucleotide binding pocket. 
With regard to applicants submission that they do not dispute that the molecular biology techniques that allow one to produce DNA polymerases with amino acid substitutions were well known at the time the invention was made, but they submit that it was not predictable, however, that substituting the amino acid at position 408 to be tyrosine, isoleucine, alanine, valine, glutamine, cysteine, or serine, or substituting the amino acid at position 410 to be serine, alanine, glycine, isoleucine, threonine, or valine would result in a DNA polymerase with reduced discrimination against nonconventional 
Thus, Claims 86 and 107 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stratagene (WO 03/054139 A2, 7/3/2003).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
3/22/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652